Citation Nr: 1727910	
Decision Date: 07/18/17    Archive Date: 07/27/17

DOCKET NO.  10-47 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for post-traumatic arthritis, status post Magnusson-stack repair, and recurrent right shoulder dislocation (hereinafter "right shoulder disorder").


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

T. Fitzgerald, Associate Counsel





INTRODUCTION

The Veteran had active service from April 1976 to March 1983.

This matter arises before the Board of Veterans' Appeals (Board) from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

The Board previously remanded this issue in April 2014 for further evidentiary development and the case is now returned to the Board.

These appeals were processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.


FINDING OF FACT

The Veteran's right shoulder disorder is manifested by pain and functional loss of the right (minor) arm by more than limitation of motion of the arm to midway between the side and shoulder level without ankylosis.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent for a right shoulder disorder are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5201 (2016).





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159 (2016).   

VA's duty to notify was satisfied by a May 2010 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Veteran's claim on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

As to VA's duty to assist, the Veteran's service treatment records, VA medical treatment records, and private medical treatment records have been obtained. 

VA examinations were conducted in June 2010, June 2014, and August 2016.  The Board finds that the clinical observations and opinions in the aggregate are adequate because they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and provides sufficient medical opinions with rationale so as to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  

As noted above, the Board remanded this issue in April 2014.  The Board instructed the RO to identify and gather any additional pertinent evidence.  The RO was also instructed to schedule the Veteran for an additional VA examination to determine the present level of impairment of the Veteran's right shoulder and obtain clarification as to the nature and extent of any humerus and clavicular joint impairment.  In accordance with these instructions, the RO gathered pertinent medical records and the Veteran attended VA examinations in June 2014 and August 2016.  As a result of these steps taken, the Board finds that there has been compliance with its previous remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where remand orders of the Board are not followed, the Board errs as a matter of law when failing to ensure compliance).

Moreover, the Veteran has not reported, and the evidence does not suggest, that his right shoulder disability has increased in severity since he was last afforded a VA examination.

Additionally, neither the Veteran nor his representative identified any shortcomings in fulfilling VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).   

For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits.

II.  Increased Ratings

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2016).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. 
§ 4.3 (2016).

The Veteran's entire history is reviewed when making disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  When a disability has undergone varying and distinct levels of severity during the appeal, it is appropriate to apply staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Staged ratings are not appropriate in the present case. 

VA regulations set forth at 38 C.F.R. §§ 4.40, 4.45, and 4.59 provide for consideration of functional impairment due to pain on motion when evaluating the severity of a musculoskeletal disability.  If feasible, these determinations are to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2016).  Moreover, joint testing is to be conducted on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158, 170 (2016).

Additionally, the anti-pyramiding provision of 38 C.F.R. § 4.14 directs that the evaluation of the 'same disability' or, more appropriately in this case, the 'same manifestation' under various diagnoses is to be avoided.  Indeed, in Esteban v. Brown, 6 Vet. App. 259 (1994), the Court held that, for purposes of determining whether a Veteran is entitled to separate ratings for different problems or residuals of an injury, without violating the prohibition against pyramiding, the critical element is that none of the symptomatology for any one of the conditions is duplicative of, or overlapping with the symptomatology of the other conditions.

The Board will consider not only the criteria of the currently assigned diagnostic codes, but also the criteria of other potentially applicable diagnostic codes.

Here, the Veteran is competent to provide lay evidence on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  He is also competent to report symptoms of shoulder pain.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  He is competent to describe his symptoms and their effects on employment and daily activities.
III. Right Shoulder Disorder Legal Criteria

The Veteran's right shoulder disorder has been evaluated by the RO under Diagnostic Codes 5003-5201.  See 38 C.F.R. § 4.27 (2016) (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen).  This hyphenated diagnostic code may be read to indicate that degenerative arthritis is the service-connected disorder, and it is rated as if the residual condition is limitation of motion of the arm under Diagnostic Code 5201.

For rating purposes, a distinction is made between major (dominant) and minor musculoskeletal groups.  In the instant case, the Veteran is left-handed; hence, his right shoulder is considered his minor upper extremity.

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate codes for the specific joint or joints involved.  If the limitation of motion is noncompensable, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 20 percent disability rating is merited for X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  A 10 percent disability rating is merited for X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  Diagnostic Code 5003.

Disabilities of the shoulder and arm are rated under rating criteria that contemplate ankylosis of scapulohumeral articulation (Diagnostic Codes 5200), limitation of motion of the arm (Diagnostic Code 5201), other impairment of the humerus (Diagnostic Code 5202), or impairment of the clavicle or scapula (Diagnostic Code 5203).  Normal range of motion of the shoulder is as follows: forward elevation (flexion) to 180 degrees; abduction to 180 degrees; internal rotation to 90 degrees; and external rotation to 90 degrees.  38 C.F.R. § 4.71a, Plate I.

Diagnostic Code 5200 rates ankylosis of the scapulohumeral joint.  

Where arm limitation of motion is limited to 25 degrees from the side, a 30 percent disability rating is assigned for the minor side and a 40 percent disability rating is assigned for the major side, under Diagnostic Code 5201.  Limitation of motion midway between the side and shoulder level contemplates a 20 percent disability rating for the minor side and 30 percent disability rating for the major side.  Limitation of motion at shoulder level for either the major or minor extremity contemplates a 20 percent disability rating. 

Under Diagnostic Code 5202, for impairment of the humerus, malunion, with marked deformity, contemplates a 20 percent disability rating for the minor side and 30 percent disability rating for the major side.  Also under Diagnostic Code 5202, for recurrent dislocations of the minor arm at the scapulohumeral joint, a 20 percent disability rating (minor or major) is granted with infrequent episodes, and guarding of movement only at shoulder level; a 20 percent disability rating (minor) and a 30 percent disability rating (major) is granted when there are frequent episodes and guarding of all arm movements for the minor arm.  A 40 percent disability rating (minor) and a 50 percent disability rating (major) is granted for fibrous union arm; a 50 percent rating (minor) and a 60 percent disability rating (major) is warranted for nonunion (false flail joint) of the arm and a 70 percent disability rating (minor) and a 80 percent disability rating (major) is warranted for loss of head of (flail shoulder) for the arm.

Under Diagnostic Code 5203, for impairment of the clavicle or scapula in either the major or minor arm, a 10 percent disability rating is granted for malunion or nonunion without loose movement, and a 20 percent disability rating is granted for nonunion with loose movement or for dislocation.

Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in. See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995). 

IV.  Analysis of Right Shoulder Disorder 

The Veteran submitted a claim for an increased rating for his service-connected right shoulder disorder in May 2010.

The report of a June 2010 VA examination reported symptoms of pain in the right shoulder at a baseline of 7/10 and 10/10 with dampness and weather changes.  The Veteran reported difficulty dressing and stated that he depended on his spouse to assist him.  He reportedly did not use any assistive devices.  

VA examination in June 2010 revealed decreased ranges of motion in the right shoulder.  There was no local swelling, redness, or puffiness.  Ranges of motion of the right shoulder were to 75 degrees on forward flexion, to 50 degrees on abduction, to 45 degrees on external rotation, and to 80 degrees on internal rotation.  Muscle strength was measured at 5/5, with no sensory deficit.  There was no change after repetitive motion.  Upon comparing a diagnostic test with the last study reported in January 2008, the examiner found no evidence of a fracture or dislocation.  A large surgical clip was seen projecting on the humeral head and unchanged from January 2008. Well corticated ossific density was again seen anterior to the proximal humerus, and unchanged.  There was no significant change in the Veteran's mild degenerative changes at the glenohumeral joint and mild separation of the acromioclavicular joint.  No abnormal calcifications were seen, and no abnormalities were demonstrated in the visualized upper ribs.  The examiner concluded that there was no significant interval change and no new evidence for new abnormalities.  The examiner diagnosed post-traumatic arthritis from acromioclavicular dislocation and glenohumeral degenerative joint disease.  There was no mention of non-union or malunion of the joint. 

Ranges of motion were also reported in July 2013 VA treatment records.  The Veteran exhibited 145 degrees on forward flexion, and his extension was within normal limits.  Muscle strength was measured at 4/5, with no sensory deficit.  The treating physician determined that the Veteran had tightness with his rotator cuff muscles leading to increased joint stiffness, which impacted the arthritic condition of the right shoulder and caused inflammation of the tendons/bursea on the anterior portion of the shoulder joint.  In August 2013 VA treatment records the Veteran reported that his shoulder pain was slightly better, but still rated his pain at 7-8/10 on the pain scale.  The attending therapist prescribed exercises including wall pushups.  

The Veteran attended a VA examination for his right shoulder in June 2014.  He reported symptoms of pain in the right shoulder at 7-8/10.  He reported flare-ups in cold weather.  The Veteran told that examiner that his right shoulder was weak and he wasn't able to do anything above the level of his shoulder or anything that required him to reach out.  He reported that he heard and felt clicking in the shoulder but no catching or giving way.  He reported being able to do all activities of daily life on his own including driving an automobile but was forced to over compensate with his left upper extremity.  The Veteran told the examiner that he was unable to do work that required physical labor because of his right shoulder disorder.  He was previously employed stocking shelves at a retailer but was terminated because of his inability to stock overhead shelves.

VA examination in June 2014 also revealed decreased ranges of motion in the right shoulder.  There was no local swelling, redness, or puffiness.  Ranges of motion of the right shoulder were to 140 degrees on forward flexion, with painful motion beginning at 90 degrees, and to 130 degrees on abduction, with painful motion beginning at 90 degrees.  The Veteran had normal ranges of motion for his left upper extremity with no pain reported.  After repetitive testing, forward flexion was measured at 130 degrees, and abduction was measured at 120 degrees.  For abduction, muscle strength was rated at 4/5, and for forward flexion, muscle strength was rated at 5/5.  Weakness and pain were reported for the right shoulder on movement.  There was no evidence of ankylosis.  The examiner noted that it was likely that there would be some additional limitation of motion on prolonged repetitive activity but he could not medically quantify the additional limitation.  

The June 2014 examiner also tested for rotator cuff conditions, and the Veteran had a negative result for the Hawkins' Impingement test and the external rotation/infraspinatus strength test.  The Veteran did test positive for the empty can test, indicating potential rotator cuff pathology, as well as getting a positive result when performing the lift-off subscapularis test which could indicate subscapularis tendinopathy or tear.  The Veteran did not get a positive test result when performing the crank apprehension and relocation test, which tests the shoulder for instability.  He did not get a positive test result when performing the cross-body adduction test.  The examiner determined that the Veteran did not have any impairment of the clavicle or scapula and found no palpation of the AC joint.  An imaging study of the right shoulder was performed and there were no significant diagnostic findings.  Limitation of motion of the right shoulder was determined to impact the Veteran's ability to work in jobs requiring that kind of motion.

The Veteran also attended a VA examination in August 2016.  The Veteran reported that he had frequent right shoulder pain with heavy lifting, bad weather, and after sleeping on his right shoulder.  He stated that he does not wear a sling, but he takes Naprosyn 500 mg twice per day for his right shoulder and back conditions.  He reported working full time at a VA facility in the house keeping section, and stated that he can perform all indoor chores and limited outdoor chores.  Ranges of motion of the right shoulder were to 130 degrees on forward flexion, to 120 degrees on abduction, to 90 degrees on external rotation, and to 90 degrees on internal rotation.  The Veteran exhibited pain on flexion and abduction tests.  There was no additional functional loss or range of motion reduction after repetitive testing.  The examiner stated that there was insufficient evidence or objective exam findings that would provide a reliable prediction of decreased functional ability during flare-ups or when the right shoulder is used repeatedly over a period of time.  There was no pain on weight bearing.  The Veteran's left shoulder range of motion testing was all normal.  Muscle strength was measured at 5/5 for both shoulders with no sensory deficit.  There was no evidence of rotator cuff conditions, instability, or a clavicle, scapula, acromioclavicular joint or sternoclavicular joint condition.  There was no evidence of a condition or impairment of the humerus.  

The Board has reviewed the evidence of record, to include the VA outpatient treatment records, the Veteran's contentions, and VA examination reports, but they do not show any symptoms more severe than those noted above.  In consideration of the applicable rating criteria of the shoulder, the Board finds that the objective medical evidence does not support a disability rating in excess of 20 percent for right shoulder disability.  This rating has been in effect since October 1993 and may not be reduced except in the case of fraud, which is not indicated in this case.  38 C.F.R. § 3.951 (b) (2016). 

The Board acknowledges that the VA examinations included measurements of active but not passive range of painful motion.  Examiners did note the absence of pain on weight bearing but that the Veteran reported the inability to lift heavy weights.  On one occasion, the Veteran estimated a 10 pound limitation on lifting.  The Veteran also demonstrated the start of painful motion at about the shoulder level.  Therefore, in consideration of all the indications of functional impairment, the unquantified possibility of some additional loss on extended repetitive exertion, and that the next higher schedular rating requires a significantly more restrictive range of motion that demonstrated during multiple examinations, an additional examination for the sole purpose of measuring painful passive motion as distinct from the measured ranges of active painful motion is not warranted in this case.   
	
The lay and medical evidence has not shown at any time that the Veteran's motion of the right arm approached or approximated limitation to within 25 degrees from the side during any examination.  38 C.F.R. § 4.71a, Diagnostic Code 5201 (2016).  Nor is there evidence of ankylosis of the right shoulder or arm.  Even with consideration of functional factors, the Board finds that the Veteran's right shoulder disability does not meet or approximate the criteria for a disability evaluation in excess of 20 percent under Diagnostic Code 5201.  

With regard to assigning a higher disability rating according to 38 C.F.R. § 4.40 and 4.45, the Board finds that painful motion is already contemplated by the currently assigned 20 percent rating.  In addition, as shown above, there is no evidence of record reflecting that the Veteran experiences additional functional loss or limitation of motion due to symptoms such as pain, weakness, weakened movement, excess fatigability, or incoordination, beyond that noted by the VA examiners.  Therefore, the Board concludes that the greater weight of evidence is against assigning higher ratings under Deluca.

All potentially applicable Diagnostic Codes have been considered.  See Schafrath v. Derwinski, 1 Vet. App. at 593.

In sum, the preponderance of the evidence is against an increased rating for a service-connected right shoulder disorder, now evaluated as 20 percent disabling.  As such, the benefit-of-the-doubt doctrine is inapplicable.  38 C.F.R. § 4.3.  For these reasons, the claim is denied.

V.  Additional Considerations

A claim for a TDIU is part and parcel of an increased rating claim, when such a claim is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

As noted above, the Veteran stated during his June 2014 VA examination that he was unable to do any work that required physical labor because of his right shoulder disorder.  However, in an August 2016 statement, the Veteran reported working full time in a VA facility housekeeping position.  Although the Veteran was incarcerated for part of the period of the appeal and unemployed for some of the remaining time, the medical evidence does not show an improvement of the right shoulder disability such that the capacity for employment now was not also available earlier in the appeal period.    

Additionally, while the evidence shows that the Veteran reported difficulty with heavy lifting, his right shoulder disorder does not prevent him from performing work tasks that do not require heavy lifting.  Therefore, the Board finds that TDIU based on the Veteran's service-connected right shoulder disorder is not warranted.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017)(confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record); see also Yancy v. McDonald, 27 Vet. App 484 (2016).  


ORDER

Entitlement to an evaluation in excess of 20 percent for a right shoulder disorder disease is denied.




____________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


